Exhibit 10-a

 

FIRST AMENDMENT
OF
ADC TELECOMMUNICATIONS, INC. 401(K) EXCESS PLAN
(2002 Restatement)

 

WITNESSETH:  That

 

WHEREAS, ADC TELECOMMUNICATIONS, INC., a Minnesota corporation (the “Principal
Sponsor”), by resolution of its Board of Directors, has heretofore established
and maintained a nonqualified, unfunded, deferred compensation and supplemental
retirement plan for the benefit of a select group of management or highly
compensated eligible employees, which in its most restated form, is embodied in
a document effective January 1, 2002 and entitled “ADC Telecommunications, Inc.
401(k) Excess Plan (2002 Restatement)” (the “Plan Statement”); and

 

WHEREAS, The Principal Sponsor has delegated to the Retirement Committee of
ADC Telecommunications, Inc. the power to make further amendments of the Plan
Statement in any respect that does not materially increase the cost of the plan,
and the Retirement Committee desires  to amend the Plan Statement;

 

NOW, THEREFORE, The Plan Statement is hereby amended in the following respects:

 

1.                 CODE § 162(m) DELAY.  Effective for distributions payable on
or after February 26, 2002, Section 7 of the Plan Statement shall be amended by
the addition of the following new Section 7.5 and all subsequent sections (and
cross-references thereto) shall be renumbered:

 

7.5               Code § 162(m) Delay.  If the Committee determines that
delaying the time that initial payments are made or commenced would increase the
probability that such payments would be fully deductible for federal or state
income tax purposes, the Employer may unilaterally delay the time of the making
or commencement of payments until the January 31 of the calendar year next
following the calendar year in which the payments would otherwise be payable.

 

2.                 SAVINGS CLAUSE.  Save and except as hereinabove expressly
amended, the Plan Statement shall continue in full force and effect.

 

--------------------------------------------------------------------------------